Case 1:18-cr-00451-CMA Document 63 Filed 12/14/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00451-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. BRYAN NEAR,

               Defendant.


       GOVERNMENT=S MOTION TO RESTRICT DOCUMENT NOS. 64 and 65


       The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Valeria Spencer, respectfully moves to

restrict Document Nos. 64 and 65, and any order revealing the contents of these

documents, for the reasons stated in the restricted brief filed in support of this motion

[document no. 64]. The United States requests a ALevel 2" Restriction, which will limit

the restricted access to the applicable parties.




                                             1
Case 1:18-cr-00451-CMA Document 63 Filed 12/14/20 USDC Colorado Page 2 of 3




     Dated this 14th day of December 2020.

                                             Respectfully submitted,

                                             JASON R. DUNN
                                             United States Attorney


                                     By:     s/Valeria N. Spencer
                                             VALERIA N. SPENCER
                                             Assistant U.S. Attorney
                                             U.S. Attorney’s Office
                                             1801 California Street, #1600
                                             Denver, CO 80202
                                             Telephone: 303-454-0100
                                             Fax: 303-454-0401
                                             E-mail: Valeria.Spencer@usdoj.gov
                                             Attorney for Government




                                        2
Case 1:18-cr-00451-CMA Document 63 Filed 12/14/20 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of December 2020, I electronically filed the
foregoing GOVERNMENT=S MOTION TO RESTRICT DOCUMENT NOS. 64 and 65
with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to all counsel of record.



                                          s/Valeria Spencer
                                          VALERIA SPENCER
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1801 California Street, Suite 1600
                                          Denver, CO 80202
                                          Phone: (303) 454-0100
                                          Email: valeria.spencer@usdoj.gov




                                             3
